Citation Nr: 0917163	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  08-27 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death. 

2.  Entitlement to service connection for Paget's disease for 
accrued benefits purposes. 

3. Entitlement to service connection for prostate cancer for 
accrued benefits purposes. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had military service with the United States Navy 
(USN) from January 1944 to August 1946, including service in 
the Pacific Proving Ground (PPG) in 1946.  He had a second 
period with the USN from November 1948 to August 1949.  The 
appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  By that rating action, the RO denied 
the appellant's claims for service connection for the cause 
of the Veteran's death and service connection for Paget's 
disease and prostate cancer, both for accrued benefits 
purposes.  The appellant timely appealed the RO's February 
2007 rating action to the Board, and this appeal ensued.  
Jurisdiction of the claims files currently resides with the 
Salt Lake City, Utah RO. 

In April 2009, the appellant testified before the undersigned 
at a hearing conducted at the Salt Lake City, RO.  A copy of 
the hearing transcript has been associated with the claims 
files. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in 2005 as a result of prostate cancer; 
without medical notation of underlying cases.

2.  At the time of the Veteran's death, claims pending were 
for service connection for Paget's disease and prostate 
cancer; and service connection was not in effect for any 
disabilities.

3.  Prostate cancer and any disease or injury which caused or 
contributed to the Veteran's death was not incurred in or 
aggravated by military service.

4.  Paget's disease and prostate cancer were not manifested 
in active service or within one year of the Veteran's 
discharge from his initial period of military service in 
August 1946 and they are not otherwise etiologically related 
to service, to include in-service radiation exposure during 
Operation CROSSROADS in the PPG in 1946.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the Veteran's 
death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.312 (2008).

2.  For the purpose of accrued benefits, the Veteran did not 
have Paget's disease as the result of disease or injury 
incurred in or aggravated by military service, and incurrence 
or aggravation during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.1000 
(2008).

3.  For the purpose of accrued benefits, the Veteran did not 
have prostate cancer as the result of disease or injury 
incurred in or aggravated by military service, and incurrence 
or aggravation during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.1000 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted. 
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.

In a March 2005 pre-adjudication letter, the RO informed the 
appellant of the requirements needed to establish her claim 
of entitlement to service connection for the cause of the 
Veteran's death.  
In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court of 
Appeals for Veterans Claims (Court) held that in a claim for 
benefits for the cause of the Veteran's death, VA's duty to 
notify under 38 U.S.C.A § 5103(a) must include: (1) a 
statement of the conditions, if any, for which a Veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a Dependency and Indemnity Compensation (DIC) 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service-connected.

VA has satisfied the notice requirements outlined in Hupp.  
With respect to the first Hupp element, the RO did not notify 
the appellant of the Veteran's service- connected 
disabilities as he was not service-connected for any 
disabilities at the time of his death.

Regarding the second and third elements of Hupp notice, in 
the March 2005 letter, the RO notified the appellant that to 
support her claim for service connection for the cause of the 
Veteran's death, she was required to submit evidence showing 
a reasonable possibility that the condition that contributed 
to the Veteran's death was caused by injury or disease that 
began in service.  The Board finds that this notice fulfills 
the requirements of Hupp.  Therefore, all notification 
requirements pursuant to Hupp have been fulfilled and the 
Board may proceed with the adjudication of the claim for 
service connection for the cause of the Veteran's death. 

The March 2005 letter did not provide the appellant with any 
information regarding her accrued benefits claims on appeal.  
However, as a claim for accrued benefits is based on the 
evidence in the claims files at the time of the Veteran's 
death, any additional evidence submitted by the appellant 
would not serve any useful purpose in the adjudication of her 
accrued benefits claims.  Moreover, the appellant has been an 
active participant in the claims process and provided 
testimony and submitted medical evidence in support of the 
instant claims.  There is, however, no additional evidence 
that could be obtained to support the accrued benefits 
claims, and thus no prejudice will result from the Board 
adjudicating the claims.  Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  

The appellant, however, was not informed that an effective 
date(s) would be assigned if her cause of death and accrued 
benefits claims were granted.  As her claims are being 
denied, no effective date(s) will be assigned, thus, there 
can be no possibility of any prejudice to the appellant.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim. VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  There are relevant VA and 
private records of the Veteran during his lifetime that have 
been associated with the claims files.  In addition, the 
Veteran's service treatment and personnel records have also 
been obtained and are contained in the claims files.  
Finally, in January 2009, the appellant gave testimony on the 
instant claims before the undersigned at the Salt Lake City, 
Utah RO.  

Further medical inquiry by VA is not necessary in this 
matter. McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 
see Charles v. Principi, 16 Vet. App. 370 (2002) (Observing 
that under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a 
medical examination as "necessary to make a decision on a 
claim, where the evidence of record, taking into 
consideration all information and lay or medical evidence 
[including statements of the claimant]; contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the [VA] to make 
a decision on the claim.").

Although the appellant has submitted a medical opinion 
authored by R.S.H., M.D., in support of the claims, as will 
be discussed below the physician's opinion essentially 
reiterates medical information of record and is non-specific 
as to providing any further information which would 
fundamentally alter the factual basis of other previous 
medical reports. In this regard, the record indicates that VA 
has determined that prostate cancer, as the cause of the 
Veteran's death, may not be associated with his military 
service, and there is no other evidence to suggest that 
Paget's disease was incurred as a result of military service.  

Further, the Board has further considered the appellant's 
contention as voiced by her representative that Paget's 
disease caused or contributed to prostate cancer - argued by 
the appellant as being the converse of the issue as developed 
by the RO. Stated alternatively, the appellant argues that it 
was Paget's disease that caused through metastasis, prostate 
cancer - instead of prostate cancer having caused Paget's 
disease. However, the Veteran was not in receipt of service 
connection for Paget's disease and there is no basis of 
record upon which to develop the claim or grant service 
connection on this basis.

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the appellant's cause of 
death and accrued benefits claims decided herein.  The Board 
additionally finds that general due process considerations 
have been complied with by VA, and the appellant has had a 
meaningful opportunity to participate in the development of 
her claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 
C.F.R. § 3.103 (2008).

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield and 
Dingess, both supra.
The Board finds that this matters are ready for appellate 
review.  

Merits Analysis

The appellant essentially contends that the Veteran's in-
service radiation exposure during his initial period of 
military service (i.e., January 1944 to August 1946) caused 
his Paget's disease, which, in turn, weakened his bones and 
overall physical constitution and led to the development of 
his fatal prostate cancer.  

Service Connection for the Cause of Death:

In order to establish service connection for the cause of 
death of the Veteran, the evidence must establish that a 
disability of service origin caused, hastened, or 
substantially and materially contributed to the Veteran's 
death.  38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death 
of a Veteran will be considered to have been due to a 
service- connected disability when the evidence establishes 
that such disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a).  The principal cause 
of death is one which singularly or jointly with some other 
condition was the immediate cause of death, or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one that contributed 
substantially or materially, combined to cause death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).

Accordingly, service connection for the cause of a Veteran's 
death may be demonstrated by showing that the Veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

A service-connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In addition, certain chronic diseases, such as osteitis 
deformans (Paget's disease) and malignant tumors, may be 
presumed to have been incurred in service if they are 
manifested to a compensable degree within one year of service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

In order to prevail on the issue of service connection in the 
context of this claim, once the death of the Veteran has been 
established, there must be medical evidence, or in certain 
circumstances, competent lay evidence of in-service 
occurrence or aggravation of a disease or injury leading to 
death within the regulatory scheme; and competent medical 
evidence of a nexus between an in-service injury or disease 
and death.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999) 
(Both discussing the factors of service connection).

Service connection for a disorder which is claimed to be due 
to radiation exposure during service, such as the appellant's 
claim for service connection for the cause of the Veteran's 
death, can be established in three different ways.  See Ramey 
v. Brown, 9 Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 
1239 (Fed. Cir. 1997). 

First, there are certain types of cancer which will be 
presumptively service connected.  See 38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).  This is not at issue in the 
appellant's claim for service connection for the cause of the 
Veteran's death, as prostate cancer is not listed as one of 
these diseases.  Id. 

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  The 
list includes prostate cancer.  38 C.F.R. § 3.311(b) further 
states that, if a Veteran has one of the radiogenic diseases, 
a dose estimate should be obtained and the case will be 
referred to the VA Under Secretary for Benefits for review as 
to whether sound scientific medical evidence supports the 
conclusion that it is at least as likely as not that the 
Veteran's disease resulted from radiation exposure during 
service.  Id. 

Third, service connection for disability claimed as due to 
exposure to ionizing radiation may also be granted under 38 
C.F.R. § 3.303(d) when competent evidence establishes that 
the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's certificate of death shows the immediate cause 
of death was listed as prostate cancer, which had its onset 
three years earlier.  

Service treatment records (STRs) from the Veteran's initial 
period of military in the USN are wholly devoid of any 
complaints, diagnosis, or treatment for any chronic bone or 
joint disorder or prostate pathology.  An August 1946 service 
separation examination report shows that the Veteran's 
extremities (bones, joints, muscles, feet) were evaluated as 
"Normal."  The Veteran's genitor-urinary system was not 
found to have been normal as a result of a surgically absent 
left testicle, as opposed to any prostate pathology.  (See, 
August 1946 service separation examination report).  

The first post-service medical evidence of Paget's disease 
and prostate cancer was in 1969 and 2002, respectively.  
(See, January 2008 letter to the appellant, prepared by C. 
M., M. D., reflecting that the Veteran had symptoms of 
Paget's disease involving multiple sites in the bone since 
1969 or earlier, and that he had been diagnosed with prostate 
cancer in 2002).  



The evidence confirms that the Veteran served during 
Operation CROSSROADS in 1946.  Thus, during his lifetime, he 
was a radiation-exposed Veteran in accordance with 38 C.F.R. 
§ 3.309(d)(3).  (See, November 2006 letter from the Defense 
Threat Reduction Agency (DTRA) to VA).  

In addition, and as noted previously herein, prostate cancer 
is among the "radiogenic" diseases listed under 38 C.F.R. § 
3.311.  However, the demonstration of a potentially 
radiogenic disease and exposure to ionizing radiation during 
service does not necessarily establish entitlement to service 
connection.  The Board must consider all relevant factors, 
including the amount of radiation exposure, in determining 
whether the record supports the contended etiologic 
relationship.

In their November 2006 letter to VA, DTRA indicated that 
radiation doses that the Veteran could have received during 
his participation in Operation CROSSROADS were not more than:  
(i)  External gamma dose (18 roentgen equivalent unit (rem)); 
(ii) External neutron dose (0.5 rem); and (iii)  Internal 
committed dose to the prostate (alpha) and (beta + gamma) 
(4.5 and 2 rems, respectively).  Id.  

In a December 2006 memorandum, VA's Chief Public Health and 
Environmental Hazards Officer advised that prostate cancer 
compensation claims from atomic Veterans "may be evaluated 
using screening doses derived from the Interactive Radio 
epidemiological Program (IREP) of the National Institute for 
Occupational Safety and Health (NIOSH)."  It was also 
indicated that "since the attached prostate screening doses 
are based on gamma/beta radiation, the REPORTED doses have to 
be ADJUSTED for neutron and alpha radiation," and added that 
the adjustments are made by multiplying both the neutron and 
alpha doses each by 4 before adding all the doses together.  

According to VA's Chief Public Health and Environmental 
Hazards Officer, Officer, the ADJUSTED total prostate doses 
for PPG cases is 40 rem.  It was also held that all PPG cases 
involving Veterans whose prostate cancers were diagnosed 25 
or more years after exposure, such as the Veteran's case, and 
/or who were exposed at age 25 or more have "ADJUSTED" 
total prostate disease less than the applicable screening 
doses.  

VA's Chief Public Health and Environmental Hazards Officer 
concluded that it was unlikely that prostate cancers in these 
PPG Veterans could be attributed to exposure to ionizing 
radiation in service.  The record contains no competent 
probative medical evidence to the contrary.

The preponderance of the evidence is against the Veteran's 
claim for service connection for the cause of the Veteran's 
death.  The evidence is negative for complaints, diagnosis, 
or treatment for any prostate pathology during any period of 
military service or within any one-year presumptive period.  
38 C.F.R. §§ 3.303, 3.307, 3.309.  Moreover, while the 
Veteran was exposed to ionizing radiation during service, 
military experts have determined that his total ADJUSTED dose 
exposure is less than the applicable screening doses.  To 
paraphrase the opinions of the DTRA and VA's Chief Public 
Health and Environmental Hazards Officer, a causal link 
between such a low dose exposure after the age of 25 and the 
incurrence of prostate cancer some 50 years later is 
unlikely.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In support of the appellant's claim that the Veteran's in-
service radiation exposure during Operation CROSSROADS in 
1946 caused his Paget's disease, which, in turn, weakened his 
bones and overall constitution and led to the development of 
his fatal prostate cancer, is a January 2008 opinion from the 
Veteran's treating oncologist, R. S. H., M. D.  

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (Observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches); Mariano v. Principi, 
17 Vet. App. 305, 317 (2003) (Observing that flawed 
methodology in creating medical report renders physician's 
opinion of "questionable probative value."); Sklar v. 
Brown, 5 Vet. App. 140, 146 (1993)(Observing that a 
specialist's opinion as to a medical matter outside of his or 
her specialty to be given little weight).   

Dr. H. noted that he had initially met the Veteran in 
September 2002, and that he had treated him for high-risk 
prostate cancer.  Dr. H. noted that the Veteran also had 
Paget's disease of the bone.  Dr. H. ultimately concluded 
that [the Veteran's] Paget's disease had compromised his bony 
environment in a way that made metastatic prostate cancer to 
the bones a more likely event.  He further stated that the 
prior radiation exposure that [the Veteran] had during his 
military service was a risk factor for developing these two 
"cancers" in the first place.  (See, January 2008 letter to 
VA, prepared and submitted by R. S. H., M. D.).  

Dr. H.'s medical opinion is of limited probative value.  
Firstly, the physician submits duplicates of the Veteran's 
records which showed the course of treatment for prostate 
cancer and Paget's disease.  He also summarizes the dates of 
diagnosis; the course of imaging studies which led to 
diagnosis; and the treatment modalities employed.  

To the extent that he renders an opinion as to causality, his 
opinion is that Paget's disease was present before prostate 
cancer - a fact already of record. While he states that 
Paget's disease "compromised [the Veteran's] 'bony 
environment'" to made metastatic prostate cancer to the 
bones a "more likely event," his ultimate conclusion only 
cites what was previously known and investigated by VA - that 
radiation exposure is a "risk factor" in the development of 
the cancers at issue. This opinion in no way adds to what was 
already known and investigated by research with Government 
record depositories and expert opinion by the VA medical 
authorities and the Department of Defense. In short, there is 
no other factual information that would fundamentally alter 
the factual basis of other previous medical reports. 

Moreover, Dr. H. did not provide references to any medical 
literature or treatises.  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative 
weight of a medical opinion may be reduced if the examiner 
fails to explain the basis for an opinion.  See Sklar v. 
Brown, 5 Vet. App. 1 40 (1993).

DTRA reported. as correctly acknowledged by Dr. H. in his 
January 2008 opinion, the Veteran was exposed to ionizing 
radiation during military service.  Notwithstanding this 
fact, military experts have determined that his total 
ADJUSTED dose exposure is less than the applicable screening 
doses.  To paraphrase the opinions of the DTRA and VA, a 
causal link between such a low dose exposure after the age of 
25 and the incurrence of prostate cancer some 50 years later 
is unlikely.  

In light of all these factors, the Board finds that Dr. H.'s 
opinion has little, if any, probative value in determining 
the etiology of the Veteran's fatal prostate cancer.

The appellant's own statements regarding the etiological 
relationship between the Veteran's exposure to radiation 
during his initial period of military service and his 
subsequent development of Paget's disease and fatal prostate 
cancer are not competent evidence, as she is a layperson and 
lacks the training to opine regarding medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).
In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the Veteran's 
death.  In such a situation, the benefit of the doubt 
doctrine does not apply, and the claim must be denied.


Accrued Benefits-Paget's disease and prostate cancer

The law and regulations governing claims for accrued benefits 
state that, upon the death of a Veteran, his lawful surviving 
spouse may be paid periodic monetary benefits to which the 
Veteran was entitled at the time of death and which were due 
and unpaid for a period not to exceed two years, based on 
existing rating decisions or other evidence that was on file 
when the Veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.

Moreover, an "[a]pplication for accrued benefits must be 
filed within one year after the date of death."  38 C.F.R. § 
3.1000 (c) (2008).  The appellant's claim was timely filed 
with VA in March 2005, one month after the Veteran's untimely 
demise in February 2005.

In Jones v. West, the Federal Circuit concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
Veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision." Jones, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  The Federal Circuit noted that "a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a Veteran's accrued benefits claim is 
that, without the Veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application."  Id. at 1300.

The Board notes that the statute governing accrued benefits 
was amended in January 2003 to eliminate the prior two-year 
restriction on the payment of accrued benefits. The revision 
to the statute applies only to deaths occurring on or after 
the date of enactment, which was December 16, 2003.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
117 Stat. 2651 (Dec. 16, 2003). The Veteran died in February 
2005, after the date of enactment.  Therefore, the 
appellant's claim is considered under the amended version of 
38 U.S.C.A. § 5121(a) which repealed the two-year limit on 
accrued benefits so that a Veteran's survivor may receive the 
full amount of an award for accrued benefits.

At the time of the Veteran's death in February 2005, several 
decades after he was discharged from his initial period of 
military service in August 1946, the only claims pending for 
service connection were those for Paget's disease and 
prostate cancer; he was not service-connected for any 
disabilities.  The Veteran claimed that his Paget's disease 
and prostate cancer were the result of in-service exposure to 
ionizing radiation during his initial period of military 
service with the United States Navy.  (See, VA Form 21-526, 
Veteran's Application For Compensation And/Or Pension, 
receive by the RO in March 2004).  

The Veteran's death certificate (received by VA in March 
2005), DTRA's November 2006 letter to VA, VA's Chief Public 
Health and Environmental Hazards Officer's December 2006 
opinion, and Dr. H.'s January 2008 opinion, were added to the 
record following the Veteran's death in February 2005.  Thus, 
these records may not be considered in addressing the 
appellant's accrued benefits claims.  See 38 C.F.R. § 
3.1000(a), (d)(4) (2008).  


The evidence in file at the time of the Veteran's death did 
not show that the Veteran's development of Paget's disease or 
prostate cancer, initially diagnosed in 1969 and 2002, 
respectively, were etiologically related to, or had their 
onset during, any period of military service, to include 
exposure to radiation during the Veteran's initial period of 
active military service with the USN.  Thus, service 
connection is not warranted for either disability on a direct 
incurrence basis.  38 C.F.R. § 3.303.  The specific criteria 
for claims based on radiation exposure is set forth above, as 
is the rationale for finding that no competent evidence has 
been submitted to support the claims for service connection.  
The appellant herself is not qualified to offer medical nexus 
opinions.  Espiritu, supra.  

Moreover, neither Paget's disease nor prostate cancer was 
manifested to a compensable degree within a year of the 
Veteran's discharge from service in August 1946.  Thus, 
service connection is also not warranted for either 
disability on a presumptive basis.  See, 38 C.F.R. §§ 3.307, 
3.309.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claims for service connection 
for Paget's disease and prostate cancer for the purposes of 
accrued benefits and they are denied.  

Conclusion

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the appellant is sincere in her belief 
that the veteran's death was related to military service.  
While the Board has carefully reviewed the record in depth, 
it has been unable to identify a basis upon which service 
connection may be granted.  The Board has also considered the 
benefit of the doubt rule in this case, but as the 
preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for the cause of the Veteran's death is 
denied. 

Service connection for Paget's disease for the purposes of 
accrued benefits is denied. 

Service connection for prostate cancer for the purposes of 
accrued benefits is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


